Citation Nr: 1604124	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  15-38 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1944 to May 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in January 2015.  The RO issued a statement of the case (SOC) in June 2015.  The Veteran subsequently perfected his appeal with a VA Form 21-4138, which the RO interpreted as the equivalent to a VA Form 9, in October 2015.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss is etiologically related to military noise exposure. 

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is etiologically related to military noise exposure. 






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  As the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless and the VCAA will not be further discussed.

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include sensorineural hearing loss), and tinnitus may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993). The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Id. at 157.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Facts and Analysis

The Veteran contends that his current bilateral hearing loss is as a result of his exposure to loud noise during his active military service.  In a January 2015 statement, he expressed his belief that exposure to excessive noise during service was the cause for his current hearing loss.  

The Veteran's service treatment records are negative for any reports of complaints or diagnosis of hearing loss.  Treatment records from the Milwaukee VAMC from February 2009 through June 2015 have been reviewed.  The first mention of hearing loss is from an audiological evaluation from August 2010, over 40 years following the Veteran's discharge from service.  At the evaluation, the Veteran reported purchasing hearing aids.  The Veteran was found to have severe hearing loss in his right ear, and moderately severe hearing loss in his left ear.

The Veteran underwent a VA examination at the Milwaukee VAMC in December 2014.   Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
65
60
LEFT
40
50
60
65
60

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 72 percent in the left ear.  The VA examiner diagnosed bilateral sensorineural hearing loss.  The VA examiner concluded that the Veteran's bilateral hearing loss is less likely than not caused by or a result of an event in military service.  The rationale provided was that the Veteran's service treatment records were negative for hearing loss, and the separation evaluation revealed whispered and spoken voice tests that were within normal limits.  Additionally, a VA audiologic evaluation from August 2010 revealed bilateral sensorineural hearing loss.  The examiner cited the results of The Institute of Medicine study from September 2005 that was commissioned by Congress.  The study concluded "that there is no scientific basis for delayed or late onset noise-induced hearing loss, i.e., hearing normal at discharge and causally attributable to military noise exposure 20-30 years later.  In cases where there were entrance and separation audiograms and such tests were normal, there was no scientific basis for concluding that hearing loss that develops 20 to 30 years later is causally related to military service.  Therefore, audiologists have no scientific basis for concluding that delayed onset hearing losses exists." 

The examiner went on to state that because there was no hearing loss at separation, and taking into consideration the findings of the Institute of Medicine, there is no evidence to suggest that the Veteran's status would be impacted later in life because of the noise events in service.  The examiner referenced the whisper and spoken tests, and noted that the whisper and spoken tests are not considered sensitive to all frequency hearing losses, however the hearing loss revealed in August 2010 would have been readily detected by the whisper and spoken voice tests.  The examiner further supported the conclusion by referring to the fact that no evidence was submitted demonstrating a complaint of or diagnoses of or treatment for progressive hearing loss for years after his separation from service.  There is nothing in the medical or scientific literature that would support the contention for a long delayed onset of hearing loss as a result of noise exposure.  

While the VA examiner ultimately provided a negative nexus opinion, the underlying rationale noted that whisper and spoken tests were not considered sensitive to all frequency hearing losses and that the hearing loss revealed in August 2010 would have been readily detected by the whisper and spoken voice tests. The Board, however, would have to presume that the moderately severe to severe level of hearing loss demonstrated on audiologic examination in August 2010 is the level of severity of hearing loss that would have resulted from the Veteran's particular in-service noise exposure as opposed to a lesser severity of hearing loss resulting from in-service noise exposure that was subsequently made worse over the decades by post-service events such as aging.  The Board declines to make this presumption.  Crucially, no audiometric test results are of record that show the status of the Veteran's hearing upon his separation from service.  The September 2005 Institute of Medicine study only speaks to cases in which a separation audiogram is of record.  The Court recently reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b) , the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  The Veteran has in-service noise exposure and he is currently diagnosed with a type of hearing loss that is consistent with such in-service noise exposure but he did not undergo the type of testing that would have detected a mild sensorineural hearing loss upon his separation.  The Board finds that reasonable doubt should be resolved in favor of the Veteran.  Accordingly, the Board finds that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54.  

The Board also notes that the Veteran contends that his tinnitus was incurred as a result of his exposure to loud noise during his active military service.  The Veteran filed a claim seeking service connection for tinnitus in August 2014.  Service treatment records are negative for reports of tinnitus.  In a record from the Milwaukee VAMC from August 2010, the Veteran denied tinnitus.  In December 2014, the Veteran underwent a VA examination at the Milwaukee VAMC.  The Veteran did not report tinnitus.  Subsequently thereafter the Veteran attempted to rebut the findings of the December 2014 VA examination, by submitting a statement supporting his contention that he has tinnitus in January 2015.  He maintained that he had experienced tinnitus since his time in service.  In a record from the Milwaukee VAMC from May 2015, the Veteran was diagnosed with tinnitus.  The Veteran underwent the tinnitus handicap inventory and scored a 78, which is indicative of catastrophic severity.  The Veteran's representative submitted a statement in November 2015 reporting that at the Veteran's December 2014 VA examination and prior report in August 2010, the Veteran misunderstood the meaning of the word tinnitus.  The Veteran's representative went on to state that had the Veteran realized that tinnitus encompassed ringing in the ears, he would not have denied tinnitus on examination.  The Veteran is competent to report on symptoms of ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370   (2002).  He contends that he has experienced such ringing in the ears since service. In light of the Board's findings in regard to hearing loss, the Board will resolve reasonable doubt in favor of the Veteran and also award service connection for tinnitus.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).   

      (CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


